      Case 4:18-cr-06044-EFS     ECF No. 487   filed 01/06/21   PageID.3321 Page 1 of 6

                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

1
                                                                      Jan 06, 2021
2                                                                         SEAN F. MCAVOY, CLERK




3

4

5                         UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                      No. 4:18-CR-06044-EFS-4

8                        Plaintiff,                 ORDER GRANTING
                                                    DEFENDANT’S MOTION TO
9    vs.                                            RECONSIDER ORDER DENYING
                                                    PRE SENTENCE RELEASE AND
10   DAVID BARNES NAY,                              ORDER SETTING CONDITIONS
                                                    OF RELEASE
11                       Defendant.
                                                    ***USMS Action Required***
12
                                                    ECF No. 444
13

14         On January 6, 2021, the Court conducted a hearing on Defendant’s Motion

15   to Reopen Detention Hearing (ECF No. 444). With his consent, Defendant

16   appeared by video from Yakima County Jail and was represented by Elijah

17   Marchbanks and Mike Lynch. Assistant United States Attorney George Jacobs III

18   represented the United States.

19         The Court has considered the Pretrial Service Reports, (ECF Nos. 145, 414,

20   483) and the briefing and arguments of counsel. As Defendant has already pleaded

     ORDER GRANTING DEFENDANT’S MOTION TO RECONSIDER ORDER
     DENYING PRE SENTENCE RELEASE AND ORDER SETTING
     CONDITIONS OF RELEASE - 1
      Case 4:18-cr-06044-EFS     ECF No. 487      filed 01/06/21   PageID.3322 Page 2 of 6




1    guilty, 18 U.S.C. § 3143(a) governs the Court’s determination to release or detain

2    Defendant. Pursuant to 18 U.S.C. § 3143(a), the Court orders Defendant to be

3    released pending sentencing.

4          IT IS ORDERED:

5          1.     Defendant’s Motion to Reopen Detention Hearing (ECF No. 444) is

6    GRANTED. Defendant shall be released from custody on Monday, January 11,

7    2021, at 8:00 AM.

8          2.     If a party desires this Court to reconsider conditions of release

9    because of material and newly discovered circumstances under 18 U.S.C. §

10   3142(f), that party shall file a motion with the Court, served upon the United States

11   Attorney, stating what circumstances are new, how they are established, and the

12   requested change in conditions of release.

13         3.     If a party seeks review of this Order by another court pursuant to 18

14   U.S.C. § 3145(a), counsel shall adhere to the Detention Order Review Protocol

15   found in LCrR 46(k).

16         4.     Defense Counsel is to verify that all firearms have been removed from

17   the proposed release address.

18         5.     Defendant shall address all pending state court warrants.

19         6.     Defendant shall abide by the following conditions at all times:

20

     ORDER GRANTING DEFENDANT’S MOTION TO RECONSIDER ORDER
     DENYING PRE SENTENCE RELEASE AND ORDER SETTING
     CONDITIONS OF RELEASE - 2
      Case 4:18-cr-06044-EFS     ECF No. 487    filed 01/06/21   PageID.3323 Page 3 of 6




1                      STANDARD CONDITIONS OF RELEASE

2          1.     Defendant shall not commit any offense in violation of federal, state

3    or local law. Defendant shall advise the supervising Pretrial Services Officer and

4    defense counsel within one business day of any charge, arrest, or contact with law

5    enforcement. Defendant shall not work for the United States government or any

6    federal or state law enforcement agency, unless Defendant first notifies the

7    supervising Pretrial Services Officer in the captioned matter.

8          2.     Defendant shall immediately advise the Court and the United States

9    Attorney in writing before any change in address.

10         3.     Defendant shall appear at all proceedings and surrender as directed for

11   service of any sentence imposed.

12         4.     Defendant shall sign and complete form A.O. 199C before being

13   released and shall reside at the address furnished.

14         5.     Defendant shall not possess a firearm, destructive device or any

15   dangerous weapons.

16         6.     Defendant shall report to the U.S. Probation/Pretrial Services office

17   before or immediately after release and shall report as often as they direct, at such

18   times and in such manner as they direct.

19         7.     Defendant shall contact defense counsel at least once a week.

20

     ORDER GRANTING DEFENDANT’S MOTION TO RECONSIDER ORDER
     DENYING PRE SENTENCE RELEASE AND ORDER SETTING
     CONDITIONS OF RELEASE - 3
      Case 4:18-cr-06044-EFS    ECF No. 487     filed 01/06/21   PageID.3324 Page 4 of 6




1          8.     Defendant is further advised it is unlawful for any person who is

2    under indictment for a crime punishable by imprisonment for a term exceeding one

3    year, to receive, ship or transport in interstate or foreign commerce any firearm or

4    ammunition or receive any firearm or ammunition which has been shipped or

5    transported in interstate or foreign commerce.

6          9.     Defendant shall refrain from use or unlawful possession of a narcotic

7    drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed

8    by a licensed medical practitioner in conformance with Federal law. Defendant

9    may not use or possess marijuana, regardless of whether Defendant has been

10   authorized medical marijuana under state law.

11         10.    Defendant shall surrender any passport to Pretrial Services and shall

12   not apply for a new passport.

13                       SPECIAL CONDITIONS OF RELEASE

14         1.     Defendant shall remain in the Eastern District of Washington for court

15   proceedings unless given permission by the United States Probation/Pretrial

16   Services Office.

17         2.     Defendant shall notify the United States Probation/Pretrial Services

18   Office within 24 hours of any change in address, telephone number, or

19   employment.

20

     ORDER GRANTING DEFENDANT’S MOTION TO RECONSIDER ORDER
     DENYING PRE SENTENCE RELEASE AND ORDER SETTING
     CONDITIONS OF RELEASE - 4
      Case 4:18-cr-06044-EFS     ECF No. 487    filed 01/06/21   PageID.3325 Page 5 of 6




1          3.     All firearms must be removed from the home where the defendant

2    resides.

3          4.     Defendant shall avoid all contact, direct or indirect, with any

4    codefendants or persons who Defendant would reasonably know are or may

5    become a victim or potential witness in the subject investigation or prosecution.

6          5.     Defendant shall submit to a substance abuse evaluation and undergo

7    any recommended substance abuse treatment as directed by the United States

8    Probation/Pretrial Services Office. Prior to commencing any evaluation or

9    treatment program, Defendant shall provide waivers of confidentiality permitting

10   the United States Probation/Pretrial services office and the treatment provider to

11   exchange without qualification, in any form and at any time, any and all

12   information or records related to Defendant’s conditions of release and

13   supervision, and evaluation, treatment, and performance in the program. It shall be

14   the responsibility of defense counsel to provide such waivers.

15         6.     Defendant shall abstain totally from the use of alcohol.

16         7.     Defendant shall submit to random urinalysis and breathalyzer testing

17   as directed by the United States Probation/Pretrial Services Office.

18         8.     Defendant shall refrain from obstructing or attempting to obstruct or

19   tamper, in any fashion, with the efficiency and accuracy of any prohibited

20   substance testing which is required as a condition of release.

     ORDER GRANTING DEFENDANT’S MOTION TO RECONSIDER ORDER
     DENYING PRE SENTENCE RELEASE AND ORDER SETTING
     CONDITIONS OF RELEASE - 5
      Case 4:18-cr-06044-EFS    ECF No. 487    filed 01/06/21   PageID.3326 Page 6 of 6




1           9.    Defendant shall submit to a mental health evaluation and undergo any

2    recommended treatment as directed by the United States Probation/Pretrial

3    Services Office. Prior to commencing any evaluation or treatment program,

4    Defendant shall provide waivers of confidentiality permitting the United States

5    Probation/Pretrial services office and the treatment provider to exchange without

6    qualification, in any form and at any time, any and all information or records

7    related to Defendant’s conditions of release and supervision, and evaluation,

8    treatment, and performance in the program. It shall be the responsibility of defense

9    counsel to provide such waivers.

10         DATED January 6, 2021

11                               s/Mary K. Dimke
                                 MARY K. DIMKE
12                      UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

     ORDER GRANTING DEFENDANT’S MOTION TO RECONSIDER ORDER
     DENYING PRE SENTENCE RELEASE AND ORDER SETTING
     CONDITIONS OF RELEASE - 6
